Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 5, 7-11, 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (2017/0126131) in view of Parakulam et al. (8,723,489).
Jeong Fig. 1 shows terminals (at VBAT and ground) configured to connect a power source 107 to the aerosol delivery device (LOAD; see [0003]); an aerosol production component [0003] configured to produce an aerosol [0003] from an aerosol precursor composition [0003]; and a buck-boost regulator circuit 100 coupled to a load (LOAD) including the aerosol production component, and configured to step down voltage and step up current from the power source to the load (this is the purpose of a buck circuit) to thereby power the aerosol production component, the buck-boost regulator circuit in buck mode including at least: a buck-boost controller 105 configured to drive a plurality of power switches in 
Claim 1 is presently amended to incorporate the subject matter or now canceled claim 6.  Jeong does not appear to disclose a second parallel buck-boost regulator circuit as recited in presently amended claim 1.  Parakulam et al. Fig. 5 shows multiple duplicate parallel buck-boost regulator circuits 514.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to implement two or more buck-boost regulator circuits 100 in parallel as taught by Parakulam et al. for the benefit of more flexibility in controlling the output power and/or redundancy (col 9, ln 45 - col 10, ln 6).  Moreover, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the effective filing date of the invention.  Claim 1 is obvious.
The power source includes a single battery or a single battery cell [0002] as recited in claim 2.
The power source is or includes a single lithium-ion battery (LiB) [0002], and the buck-boost regulator circuit is configured to step down the voltage from the single LiB to a lower voltage and step up the current from the single LiB to a higher current (this is the purpose of a buck circuit) as recited in claim 3.

Those of ordinary skill in the art would intuitively understand that the current delivered from multiple parallel sources would necessarily be the sum of the currents from the individual sources.  Claim 7 is obvious.
The aerosol precursor composition comprises one or more of a liquid, solid or semi-solid [003] as recited in claim 8.
The control body as recited in claim 9 is understood to be directed toward some sort of housing, circuit board or substrate for supporting the other claimed elements.  The system described in paragraph [0003] and shown in Fig. 1 is seen to necessarily require such structures as well as terminals for connecting the aforementioned components.  Claims 9-11, 13 and 15-16 are otherwise anticipated for the reasons above.

Claim 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (2017/0126131) and Parakulam et al. (8,723,489) and in further view of Data Sheet: Linear Technology LTC3785 10V, High Efficiency, Synchronous, Buck-Boost Controller (2007).  See applicant's IDS filed 2/6/19.
Jeong does not appear to disclose specific structures or specifications for the buck-boost regulator circuit 100.  The Data Sheet shows a specific structure including a specific buck-boost 

Response to Amendments and Arguments
The previous rejections have been modified in light of the amendments.

The Parakulam et al. reference was introduced merely to show that multiple parallel buck-boost regulator circuits were know in the art for converting power (col 10, lns 1-3)  That the Parakulam et al. circuit may be complex as Applicant argues is not seen to preclude the aforementioned insight.  Applicant argues against Examiner's proposed motivation of more flexibility in controlling the output power because Jeong desires a constant output.  That the Jeong circuit desires a constant output and may be power by a battery (which is inherently variable) is precisely why one would seek more flexibility in controlling the output (i.e. to compensate for the varying input).  The Jeong disclosure is not seen to preclude a desire for redundancy as Applicant argues.  In any event, Examiner further points to the supporting body of prior art (see previous Office Action) showing additional examples of multiple buck-boost regulation circuits.  Wu et al. Fig. 7, for example, shows multiple parallel buck-boost regulator circuits which may be desirable for low cost and heat dissipation (col2, ln 55).  That is, multiple .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY SHAWN ZWEIZIG whose telephone number is (571)272-1758.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

9



/JEFFERY S ZWEIZIG/Primary Examiner, Art Unit 2849